Citation Nr: 0406251	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  95-38 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for ulcerative distal 
esophagitis.

2.  Entitlement to service connection for a hiatal hernia.

3.  Entitlement to an initial rating greater than 10 percent 
for chronic fatigue due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from June 1975 to June 1979, 
from November 1990 to May 1991, and from September 2001 to 
November 2002.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky, 
which granted service connection for chronic fatigue due to 
an undiagnosed illness and assigned an initial 10 percent 
disability evaluation.  Custody of the case was subsequently 
transferred to the RO in Jackson, Mississippi, and that 
office forwarded the appeal to the Board.

The veteran's request for a travel board hearing was 
withdrawn in June 1998.  

In an October 2001 Board decision it was noted that, as 
originally developed, the issues on appeal included 
entitlement to service connection for ulcerative distal 
esophagitis and for a small hiatal hernia.  But in June 2000 
the RO had granted service connection for gastroesophageal 
reflux disease (GERD), covering disability where the lower 
end of the esophagus meets the entry of the stomach.  It was 
indicated that grant of service connection for the GERD was 
inclusive of the ulcerative distal esophagitis and the hiatal 
hernia-which, in turn, meant those claims had been resolved.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  So 
they were not addressed in that Board decision.  That Board 
decision also granted service connection for duodenitis as 
proximately due to service-connected post-traumatic stress 
disorder (PTSD).  See 38 C.F.R. § 3.310(a).  The claims for 
service connection for a liver disorder and a higher initial 
rating for chronic fatigue due to an undiagnosed illness were 
remanded to the RO for compliance with the Veterans Claims 
Assistance Act of 2000-which became effective on November 9, 
2000.  Also, the Board asked the RO to attempt to obtain 
private clinical records and to have the veteran undergo a VA 
medical examination. 



An April 2003 rating action granted service connection for 
chronic left knee insufficiency, status post anterior 
cruciate ligament reconstruction, and service connection for 
degenerative joint disease (DJD) of the left knee.  Each 
condition was rated as 10 percent disabling.  The veteran 
filed a notice of disagreement (NOD) to those evaluations in 
May 2003, and a statement of the case (SOC) was issued in 
July 2003 addressing those issues.  A supplemental SOC was 
issued in November 2003, also addressing those issues, but no 
substantive appeal (VA Form 9 or equivalent statement) has 
been filed that would perfect the appeal to the Board 
concerning these claims.  See 38 C.F.R. § 20.200 (2003) (an 
appeal to the Board consists of a timely filed NOD in writing 
and, after an SOC has been furnished, a timely filed 
substantive appeal).  See also 38 C.F.R. § 20.202 (2003) 
(proper completion and filing of a substantive appeal are the 
last actions the appellant needs to take to perfect an appeal 
to the Board).  So, these additional issues are not presently 
before the Board.  

A May 2003 Board decision granted service connection for a 
liver disorder, but the Board again remanded the claim for a 
higher initial rating for the chronic fatigue due to an 
undiagnosed illness.  A July 2003 RO rating action 
effectuated that grant of service connection for a liver 
disorder, characterized as macrovesicular steatosis with GERD 
and duodenitis.  The disability was rated as 10 percent 
disabling retroactively effective from October 6, 1992, and 
as 20 percent disabling as of June 19, 1999.

Since the Board's October 2001 decision, however, subsequent 
rating actions of April, July, and November 2003 indicate the 
ulcerative distal esophagitis and the hiatal hernia continue 
to remain nonservice-connected for rating purposes, despite 
the statement in that remand that the grant of service 
connection for GERD also constituted a grant of service 
connection for those disorders (in effect mooting the appeal 
as to those issues-although Diagnostic Code 7346, for rating 
hiatal hernia, was cited for rating the service-connected 
GERD).  Since there was no formal decision by the Board as to 
service connection for ulcerative distal esophagitis and the 
hiatal hernia and those disorders have continued to be 
evaluated as nonservice-connected by the RO, those issues are 
no longer deemed to be moot and the Board will address those 
issues on the merits.  


FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support his claims, advised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his claims has been obtained.  

2.  The veteran's ulcerative distal esophagitis and hiatal 
hernia are attributable to his service-connected PTSD.  

3.  The veteran's chronic fatigue due to an undiagnosed 
illness does not restrict his daily activities by less than 
25 percent of the pre-illness level and does not cause 
periods of incapacitation.


CONCLUSIONS OF LAW

1.  Ulcerative distal esophagitis and a hiatal hernia are 
proximately due to or the result of the veteran's service-
connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).  

2.  The criteria are not met for an initial evaluation higher 
than 10 percent for chronic fatigue due to an undiagnosed 
illness.  38 U.S.C.A. §§ 115, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.2, 4.7, 4.14, 4.21, Diagnostic Code s 8863-6354 (2003).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act (VCAA), 
which was codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), and the implementing 
regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2003).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  

38 C.F.R. § 3.159(b)(1) (2003) was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 2003) (PVA).  The 
offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims 
were prematurely denied short of the statutory one-year 
period provided in 38 U.S.C.A. § 5301(a).  Thus, that 
regulatory provision was invalid because it was inconsistent 
with the statute.  



The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, 
even if the widow-appellant's appeal was ongoing during this 
change in the law.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  



The RO sent the appellant a letter on November 18, 2001, 
apprising him of his rights in VA's claims process, including 
the evidence needed to substantiate his claims and establish 
his entitlement to the benefits he is requesting, the 
information or evidence still needed from him and what he 
could do to help with his claims, when and where to send the 
information or evidence, what VA had done to help him with 
his claims, and what he could do if he had questions.  

The Board observes that there are service medical records 
(SMRs) on file.  The veteran has been afforded VA 
examinations and extensive VA outpatient treatment records 
are on file.  But the more recent statements and 
correspondence from him do not make reference to or otherwise 
mention any additional records that need to be obtained.  So 
it does not appear there are any additional medical treatment 
records not on file.  Obviously then, where no such 
additional evidence even exists, none can or need be 
obtained.  Further, the veteran declined to testify at a 
hearing in support of his claims.  

In this case, the initial AOJ decision in September 1995 was 
made prior to November 9, 2000, the date the VCAA was 
enacted.  The United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004) (Pelegrini) held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  VA believes that this 
decision is incorrect as it applies to cases where the 
initial RO decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.   

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  



The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial denial of the claim would largely 
nullify the purpose of the notice and prejudice the claimant 
by forcing him or her to overcome an adverse decision, as 
well as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, at 13.  But, the 
Court acknowledged that VA could show that the lack of a pre-
RO decision notice was not prejudicial to the appellant.  Id. 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the RO provide a 
pre-initial adjudication notice.  The only way the RO could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the NOD and substantive 
appeal that were filed by the appellant to perfect the appeal 
to the Board.  This would be an absurd result, and as such it 
is not a reasonable construction of section 5103(a).  There 
is no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  



In reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, at 13.  Similarly, a claimant is 
not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an RO decision is appealed.  
Rather, it is only after a decision of either the RO or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on November 18, 
2001, was not given prior to the first RO adjudication of the 
claims, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was again remanded by 
the Board in May 2003 for additional evidentiary development 
and an SSOC was provided the veteran in July 2003.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.   Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.   

It was also held in Pelegrini, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  The October 2001 and May 2003 
Board remands requested his assistance in obtaining any 
private clinical records and the May 2003 remand requested 
him to furnish employment records and any correspondence from 
an employer as to time lost from work or sick leave used due 
to his chronic fatigue.  Since each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

Service Connection for Ulcerative Distal Esophagitis and a 
Hiatal Hernia

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  38 C.F.R. § 3.310(a).  
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a) permit 
service connection for aggravation of a non-service-connected 
condition that is proximately due to or the result of an 
already service-connected disability, but compensation is 
limited to the degree of disability (and only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

A March 1993 VA endoscopy yielded findings of a small hiatal 
hernia, ulcerative distal esophagitis, and duodenitis.  Since 
March 1993, there has been no determination by a medical 
professional that the ulcerative distal esophagitis and 
hiatal hernia have been cured or resolved.  

In May 1999, a VA clinical psychologist indicated that it was 
possible the veteran's PTSD might be exacerbating his chronic 
physical symptoms.  In June 1999 another VA physician agreed, 
noting that the service-connected PTSD was causing the 
gastrointestinal (GI) symptoms.  In February 2000 yet another 
VA physician stated that it was as likely as not the 
veteran's GI problems were related to his service-connected 
PTSD.  The rationale was that a variety of GI features, 
including esophagitis, were noted in many patients with PTSD.  
Since several different VA doctors have concluded that a 
cause-and-effect relationship is as likely as not, and there 
is no medical opinion or other evidence to the contrary, 
service connection must be granted for the ulcerative distal 
esophagitis and hiatal hernia secondary to the already 
service-connected PTSD.



Entitlement to a Higher Initial Rating for Chronic Fatigue 
due to an Undiagnosed Illness

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

Whenever, as here, the veteran timely appealed the rating 
initially assigned for the disability at issue, just after 
establishing his entitlement to service connection for it, VA 
must consider whether he is entitled to a "staged" rating to 
compensate him for times since filing his claim when the 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  

Under 38 C.F.R. § 4.88a(a), a diagnosis of chronic fatigue 
syndrome (CFS) requires:  (1) new onset of debilitating 
fatigue severe enough to reduce daily activity to less than 
50 percent of the usual level for at least six months; and 
(2) the exclusion, by history, physical examination, and 
laboratory tests, of all other clinical conditions that may 
produce similar symptoms; and (3) six or more of the 
following:  (i) acute onset of the condition, (ii) low grade 
fever, (iii) nonexudative pharyngitis, (iv) palpable or 
tender cervical or axillary lymph nodes, (v) generalized 
muscle aches or weakness, (vi) fatigue lasting 24 hours or 
longer after exercise, (vii) headaches (of a type, severity, 
or pattern that is different from headaches in the pre-morbid 
state), (viii) migratory joint pains, (ix) neuropsychologic 
symptoms, (x) sleep disturbance.  

For the purpose of evaluating CFS, under 38 C.F.R. § 4.88b, 
Diagnostic Code 6354, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.  When manifested by debilitating fatigue, 
cognitive impairments (such as inability to concentrate, 
forgetfulness, confusion), or a combination of other signs 
and symptoms that wax and wane but result in periods of 
incapacitation of at least one but less than two weeks total 
duration per year, or; symptoms controlled by continuous 
medication, a 10 percent disability evaluation is warranted.  
When manifested by debilitating fatigue, cognitive 
impairments (such as inability to concentrate, forgetfulness, 
confusion), or a combination of other signs and symptoms that 
are nearly constant and restrict routine daily activities by 
less than 25 percent of the pre-illness level, or; which wax 
and wane, resulting in periods of incapacitation of at least 
two but less than four weeks total duration per year, a 20 
percent disability evaluation is warranted.  

Factual Background

The discharge diagnosis from VA hospitalization in September 
and October 1992 was CFS.  Since his last period of military 
service, the veteran had experienced a generalized sensation 
of weakness, malaise, and fatigue.  He reported having lost 
about 20 lbs of weight in the last year.  A hepatitis 
screening was negative for the Hepatitis C and B viruses.  

On VA examination in December 1992 the veteran complained of 
being exhausted or constantly tired, as well as muscle 
weakness and aching.  He reported that since June 1979 to the 
present he had lost 5 months of work as a correctional 
officer.  On examination he was 70 1/2 inches in height and 
weighed 200 lbs.  On formal examination he reported having 
regained most of the 26 lbs. he had lost after discharge from 
his last period of military service.  He had developed 
fatigue and at times had fallen asleep while working as a 
correctional officer.  He reported being constantly fatigued 
and sleeping from 8 to 12 hours daily but awakening 
unrefreshed.  He complained of a very vague aching sensation 
in some of his joints and reported that his muscle strength 
was one-third of what it was previously.  He had cut-down 
from a full college class load to only one class because of a 
lack of energy.  

On examination the veteran arose from a chair without 
difficulty and ambulated in a slow but normal manner.  His 
muscle tone and development were very good in light of his 
obesity.  It was reported that he had a constant malaise in 
conjunction with his fatigue.  The diagnosis was CFS.  

On VA examination in December 1992 by another VA physician 
the veteran's main complaint was of persistent and profound 
fatigue.  Although he was able to work 8 hours (a usual 
shift) as a correctional officer, he felt completely fatigued 
which was sensed as an achy feeling, as if he had been up all 
night.  He had given up all recreational sports, including 
weightlifting and running.  He was so fatigued that he 
sometimes fell asleep at work.  He also complained of 
intermittent upper abdominal pain of one-year duration.  

On physical examination the veteran's general appearance was 
that of good muscle bulk and no obvious weight loss.  He had 
no food intolerance, nausea, vomiting, or anorexia.  He had 
malaise.  The diagnoses included CFS.  

The discharge diagnoses from a period of VA hospitalization 
in March 1993 were possible CFS and chronic hepatitis of 
unknown etiology.  The veteran reported that he felt 
fatigued, tired, and weak all of the time, although he was 
able to continue his job, which required a lot of walking.  
He had a good appetite and maintained his weight.  He denied 
nausea, vomiting, fevers, and chills.  He also denied any 
bodily aches or pains or even arthralgias.  

VA outpatient treatment (VAOPT) records of 1993 reflect 
treatment for GI and psychiatric symptoms.  In April 1993 it 
was reported the veteran had experienced chronic fatigue 
since discharge from his most recent period of service. 



On VA general medical examination in May 1993 it was reported 
the veteran had lost 22 days from work in the last year.  
Medication had stopped his GI symptoms.  He was afraid that 
he would lose his job because he had been caught sleeping 
on duty several times.  He was receiving psychiatric 
treatment.  The diagnoses included possible CFS.  It was 
noted there was no anemia.  

On VA systemic examination in June 1994 the veteran 
complained of always feeling tired.  He sometimes fell asleep 
at work, but slept 10 to 12 and sometimes as much as 14 hours 
a night.  He did not feel rested when he awoke.  He had 
continuous pain in the area of his liver and was sometimes a 
little nauseous when he awoke.  He had received medication at 
a GI clinic last year for esophagitis and duodenitis which 
had controlled his symptoms but they had returned within a 
month of stopping the medication.  It was felt that he had 
hyperventilation syndrome with some chronic anxiety.  

VAOPT records in 1994 reflect that, in December 1994, the 
veteran complained of diffuse weakness all over his body.  

On VA psychiatric examination in May 1995 the veteran again 
complained of constant fatigue.  He also complained of 
difficulty concentrating and having some problems with his 
short-term memory.  On mental status examination he appeared 
to be bright and knowledgeable, and no memory problem was 
noted.  The diagnosis was mild PTSD.  

The veteran's annual Development and Performance System 
evaluation as a correctional officer from July 1992 to July 
1993 indicates he met all expectations of his employment.  

A record of the veteran's work history of 1995 and the first 
quarter of 1996 reflects that, in 1995, he used 29 days of 
sick leave and the first quarter of 1996 he used 6 days and 4 
hours of sick leave. 



VAOPT records from May 1995 show the veteran complained of 
generalized weakness and some numbness and excessive fatigue.  
He had been diagnosed with CFS and his medical findings had 
been largely unremarkable, with both numbness and weakness 
attributed to his chronic fatigue and anxiety.  

On VA examination in March 1998, to evaluate his CFS, the 
veteran reported there had been no improvement in his 
condition.  He said he would be eligible to retire from his 
job as a correctional officer in another year.  He also said 
that, at the end of a day's work he felt as if he had 
performed a double work shift.  He seemed to have diarrhea 15 
days of the month.  He complained of various transitory joint 
pain is most a lot of problems with his nerves.  He no longer 
had the energy to work out at a gym.  He denied having any 
fevers or pharyngitis.  He did not require antibiotics.  He 
had generalized aching in his muscles and joints, which 
migrated in no particular pattern.  He had no headaches.  He 
complained of transitory numbness of his hands.  He slept 10 
to 12 hours, and sometimes more, a day.  He stated that twice 
a month he had to go to bed and rest for five or six hours 
because of fatigue.  He did not contact a physician at those 
times, but just went to bed and rested.  He received 
medication for GI symptoms and antidepressant medication.  
On physical examination his muscle tone and development were 
generally quite good.  He was rather muscular.  There was no 
tenderness upon palpation of the musculature of the trunk or 
extremities.  There was no tenderness on palpation of the 
joints.  The examiner noted that, when initially diagnosed as 
having CFS, the then current guidelines and criteria had not 
been established and the veteran did not now meet the 
criteria for CFS.  

On VA neurology examination in March 1998 it was noted the 
veteran been seen in the past for vague complaints of fatigue 
and migratory pain.  On examination he was alert and 
oriented.  No focal weakness was found.  The diagnosis 
indicated there was no evidence of neurological disease or 
disorder.  

VAOPT records reflect that in March 1998 the veteran 
complained of symptoms of PTSD and it was noted that he also 
reported symptoms of CFS, i.e., being chronically tired, 
aching muscles and joints, decreased energy, and decreased 
sleep.  He reported that his strength was only one third of 
what it used to be.  In April 1998 he complained of fatigue 
and occasional nausea-but no vomiting, fever, weight loss or 
change in bowel movements.  On examination he had mid-
epigastric tenderness.  The diagnostic assessment was 
possible GERD.  

VAOPT records from 2000 and 2001 reflect ongoing psychiatric 
treatment.  And in November 2001, the veteran reported 
performing active functions at a local United States Air 
Force Base.  

On VA GI examination in July 2002 the veteran's claims file 
was reviewed.  It was noted that he had GERD, duodenitis, 
PTSD, CFS, and macrovesicular steato hepatitis.  He had 
regained the 20 to 26 lbs. that he had initially lost in 
1991.  His major complaints were persistent, constant, and 
severe fatigue and generalized weakness.  It was reported 
that his symptoms had interfered with his daily life because 
he had to stop exercising at a gymnasium, as he had been 
accustomed.  He had been able to keep his job, which had been 
sedentary, and his fatigue only interfered with his ability 
to over-exert himself.  He had had to miss approximately two 
weeks of work during that year due to fatigue and an 
inability to perform his duties.  The assessment was that his 
early episode of mononucleosis was associated with CFS, as 
indicated in a medical textbook  

On VA GI examination in July 2003 the veteran reported that 
his bowel movements were normal and his weight had been 
stable.  

VAOPT records in 2003 reflect treatment primarily for PTSD, 
GI, and knee problems, but in April 2003 it was noted the 
veteran had no fatigue.  

Under M21-1, Part VI, Change 62, 7.22 (October 3, 1997), the 
evaluation of the level of impairment due to chronic 
undiagnosed disabilities is by analogy to an existing 
diagnostic code in the rating schedule.  See also 38 C.F.R. 
§ 4.20 (2003) (rate an unlisted disorder as a closely related 
disease or injury, when the functions affected, the 
anatomical localization, and symptomatology are closely 
analogous) and 38 C.F.R. § 4.27 (2003) (Use of a "built-up" 
diagnostic code from the part of the schedule most closely 
identifying the bodily part or system and, followed by a 
hyphen, the last 2 digits being '99' to signify rating as an 
unlisted condition).  

The Board finds that the use of Diagnostic Code 6354, for 
rating the service-connected CFS, is appropriate because the 
functions affected, anatomical localization, and 
symptomatology are closely analogous.  While rating under 
Diagnostic Code 7700, these criteria were changed effective 
October 23, 1995, during this appeal.  Prior to October 23, 
1995, Diagnostic Code 7770 did not provide for a 10 percent 
disability evaluation; rather, the minimum rating was 
30 percent.  That rating, as well as the next two higher 
ratings of 60 and 70 percent required departure from normal 
blood counts.  Similarly, the criteria that became effective 
October 23, 1995, while considering some subjective criteria, 
e.g., weakness, easy fatigability, headaches, 
lightheadedness, shortness of breath or syncope, also require 
the presence of objective criteria consisting of abnormal 
levels of hemoglobin.  Because in this case, abnormal blood 
counts would be inappropriate and in light of the fact there 
is no persuasive objective clinical evidence of anemia, 
rating the disability by use of Diagnostic Code 7700, prior 
to and after October 23, 1995, would not be appropriate.  

The veteran's fatigue symptoms are claimed to consist of him 
being so tired after returning from eight hours of work that 
he must sleep for 12 or more hours and that he often falls 
asleep at work due to fatigue.  However, there is no evidence 
that he was ever disciplined at work for falling asleep and 
he was able to maintain his employment for many years until, 
it appears, he recently retired.  Further, his work at that 
job, while once consisting of walking quite a bit, had in 
recent years become only sedentary employment.  

The veteran also claims that, prior to his service in the 
Gulf War, he was vigorous enough to exercise regularly, 
including lifting weights.  But repeated physical 
examinations have shown no decrease in his muscular tone 
(atrophy) or development.



According to 38 C.F.R. § 4.88b, Diagnostic Code 6354, the 
term "incapacitation" is defined by the rating criteria as 
symptoms requiring bed rest and treatment by a physician.  
There is no objective evidence that the veteran's chronic 
fatigue requires bed rest, medication, or that he has 
received regular treatment by a physician for these 
complaints.  A review of the post-service medical records 
indicates that only rarely has he been treated specifically 
for complaints of fatigue.  Rather, his complaints of fatigue 
were usually seen in conjunction with treatment for either 
GI complaints for his service-connected GI disorders or in 
conjunction with psychiatric treatment for his service-
connected PTSD.  

While the veteran has asserted that his fatigue has required 
extra nightly sleep, there is no evidence that these symptoms 
have resulted in incapacitation for a whole week.  In fact, 
most recently he reported having no fatigue.  

Based on this evidence, the Board finds that the veteran's 
claimed symptoms of fatigue have not resulted in a disability 
that would warrant an evaluation in excess of 10 percent.  
Moreover, since the medical and other evidence of record does 
not show a fluctuation or worsening of the condition-however 
temporary, above that contemplated in the 10 percent rating 
currently assigned, he also cannot receive a "staged" rating 
under Fenderson.  

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorder at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been recently or frequently hospitalized on account 
of it.  The disorder has not caused marked interference with 
his employment, i.e., beyond that contemplated by his 
assigned rating, or otherwise rendered impractical the 
application of the regular schedular standards.  Admittedly, 
his overall functional impairment may hamper his performance 
in some respects, but certainly not to the level that would 
require extra-schedular consideration since those provisions 
are reserved for very special cases of impairment that simply 
is not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for ulcerative distal esophagitis and a 
hiatal hernia is granted.  

The claim for a higher initial rating for chronic fatigue due 
to undiagnosed illness is denied. 



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



